Rao, Chief Judge:
The merchandise covered by the protest listed above consists of hair nets covered with beads, bugles or spangles, *346assessed with, duty at the rate of 50 per centum ad valorem within item 386.05, TSUS, as lace or net articles, whether or not ornamented, 'and other articles ornamented.
It is claimed in said protest that the merchandise is properly dutiable at the rate of 25⅝ per centum ad valorem under the provisions of item 741.50, TSUS, as articles not specially provided for, of beads, of bugles, of spangles, or of any combination thereof.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto, which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States :
That the items marked “A,” and checked GS (Comm. Spec’s Initials) by Commodity Specialist George Santucci (Comm. Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 50 per centum ad valorem within item 386.05, TSUS, consist of hair nets fully covered with beads, bugles or spangles.
That said hair nets are, in fact, in chief value of beads, bugles or spangles and that the textile fabric is not visible in significant part after the beads, bugles or spangles are applied to the merchandise.
It is claimed that said merchandise is properly dutiable at 25½ per centum ad valorem under the provisions of item 741.50, TSUS, as articles not specially provided for of beads, of bugles, of spangles, or any combination thereof.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A,” as aforesaid, and abandoned as to all other items.
Upon the agreed statement of facts, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 25¾ per centum ad valorem pursuant to the provisions of item 741.50, TSUS, as articles not specially provided for of beads, of bugles, of spangles, or any combination thereof. To the extent indicated, the specified claim in the protest is sustained. In all other respects and as to all other merchandise all other claims are overruled.
Judgment will be entered accordingly.